DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Election/Restriction Rejoinder Practice
Claims 1-9, with elected species of SEQ ID NOS: 1 and 5, directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claims 1-9 with elected species of SEQ ID NOS 1 and 5 are allowable. Claims 1-9 with species 2-4, previously withdrawn from consideration as a result of a restriction requirement, claims 1-9 are considered with all the limitations of an allowable claims. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of species of SEQ ID NOS: 1-6, as set forth in the Office action mailed on March 25, 2021, is hereby withdrawn and claims 1-9 and 10-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, and 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on s March 25, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, and 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 1-9 and 10-20 are fully considered.
        				Double Patenting
The rejection of Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 12, 13, 19 of U.S. Patent No. 10,307,477 has been removed necessitated by applicants’ amendment of canceling claim 21. 
The rejection of Claim 21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 12-13 of U.S. Patent No. 10,525, 123 has been removed necessitated by applicants’ amendment of canceling claim 21.
             
Claims 1-9 and 10-20 are allowed. 

            REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: No prior art teaches or suggests method for induce an immune response by using a combinations of three round of immunizations of DNA vaccine by rAd26 followed by protein immunization and the followed by MVA that all encoding an HIV envelope polypeptide antigen. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904.  The examiner can normally be reached on M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAO Q. LI
Examiner
Art Unit 1648




/BAO Q LI/          Primary Examiner, Art Unit 1648